Title: Order in Council to Regularize Impressment of Wagons, Teams, &c., 19 January 1781
From: Virginia Executive Council
To: 


In Council, Jan. 19, 1781.
The board advise that Mr. Browne, commissioner of the provision law, be instructed to give orders to his deputies in the different Senatorial districts to call on the owners of all waggons, teams and drivers, and of all vessels for river transportation, with their navigators, within the same, to register with them the said waggons, teams, drivers, vessels, and crews, to divide the said waggons into brigades of ten each, and the vessels as may be most expedient, appointing some trusty person to act as master of the brigade when called into actual service; that whenever it shall be necessary to impress within their district any waggons, teams, and drivers, vessels and navigators, they call forth the said brigade in regular rotation, and assure the people that so long as they continue to bring in their waggons or vessels into service when required, they shall not be required but in regular rotation; that if any owner shall fail to send his waggon or vessel when called on, it  shall be subject to perform a double tour of duty; that the value of every waggon, team, and geer, and of every vessel, be ascertained by appraisement as directed by law, and a hire of fifty pounds of tobacco per day be allowed for the waggon, team, and driver, besides their being found forage and provisions; and a reasonable hire for the vessel and navigators; that regular accounts be kept by each deputy, of the debts to be contracted, and that he apply for the same to the executive once in every six months; that persons who shall conceal or fail to register their waggons and vessels within a reasonable time, to be fixed and published by the deputy, shall not have the benefit of the publick protection from impresses which will accrue to those registered, and that particularly all distant services be thrown on such waggons and vessels without regard to turn or proportion; that Mr. Browne further instruct his deputies to deliver to the continental store-keeper within his district, the articles of provision and forage which he shall be directed to procure, using the waggons and vessels of his district for transporting them to the stores; and that whenever the deputies of the continental Quarter Master shall be unable otherwise to transport the said articles from post to post, he aid them with the waggons and vessels of his district, as before directed:

(A Copy)
ARCHIBALD BLAIR, c. c.

